United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1782
                       ___________________________

                                Maurice Robinson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Regional Medical Center at Memphis; University of Tennessee, Owner of UT
 Bowld Hospital; Dr. Chan Suddin; Dr. Abbas Chamsuddin; Dr. Keith Merrill, of
               UT Medical Group, Inc.; UT Medical Group, Inc.

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                         Submitted: November 4, 2016
                          Filed: November 15, 2016
                                 [Unpublished]
                                ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Maurice Robinson appeals after the district court1 dismissed his pro se
complaint asserting medical malpractice claims. Without commenting on the district
court’s grounds for dismissal, we affirm because we conclude that the complaint was
barred by the applicable statutes of limitations. See Mo. Rev. Stat. § 516.190
(“Whenever a cause of action has been fully barred by the laws of the state, territory
or country in which it originated, said bar shall be a complete defense to any action
thereon, brought in any of the courts of this state.”); Tenn. Code. Ann.
§ 29-26-116(a)(1)-(2) (1-year statute of limitations in health care liability actions
running from discovery of alleged injury), (a)(3) (no action may be brought more than
3 years after negligent act or omission, or 1 year from discovery of fraudulent
concealment); see also Jones v. Bock, 549 U.S. 199, 215 (2007) (if allegations show
that relief is barred by statute of limitations, complaint is subject to dismissal for
failure to state claim); Spirtas Co. v. Nautilus Ins. Co., 715 F.3d 667, 670-71 (8th Cir.
2013) (this court can affirm on any basis supported by record).

      We also conclude that the district court did not abuse its discretion in denying
Robinson’s various motions for reconsideration. See Broadway v. Norris, 193 F.3d
987, 989 (8th Cir. 1999) (motion for reconsideration directed to nonfinal order is
properly construed as Fed. R. Civ. P. 60(b) motion; review is for abuse of discretion).

      The judgment is affirmed.
                     ______________________________




      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.

                                          -2-